

EXHIBIT 10.3


EXECUTION COPY


 
CONFIDENTIAL TREATMENT REQUESTED
--
CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE BEEN REDACTED AND HAVE BEEN
SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION

 




AMENDMENT NO. 3 TO POLYSILICON SUPPLY AGREEMENT


THIS AMENDMENT NO. 3 TO POLYSILICON SUPPLY AGREEMENT (This "Amendment No. 3") is
made this 1 day of  August, 2009 ("Effective Date") by and between Woongjin
Energy Co., Ltd., a company organized and existing under the laws of the
Republic of Korea with its office located at 1316 GwanPyeong-Dong, YuSung-Gu,
DaeJeon, Korea (“JVC”), and SunPower Philippines Manufacturing, Ltd., a company
organized under the laws of the Philippines and having its principal office
located at #100 East Main Street, Special Export Processing Zone, Laguna Techno
Park, Binan Laguna, Philippines (“SunPower”).  Each of JVC and SunPower is
sometimes referred to herein as a "Party" and collectively, as the
"Parties".  Capitalized terms used in this Amendment No. 3 and not defined
herein shall have the meaning given to such terms in the Agreement (as
hereinafter defined).


RECITALS


           (a)           JVC and SunPower are parties to that certain
Polysilicon Supply Agreement, dated as of December 22, 2006 and as amended from
time to time (the "Agreement"), pursuant to which SunPower agreed to sell to
JVC, and JVC agreed to purchase from SunPower, certain Products.


(b) The Parties desire to amend the Agreement to change the pricing for the
Products set forth in the Agreement.


           NOW THEREFORE, in consideration of the promises set forth above, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Parties hereto, intending to be legally bound,
hereby agree as follows:


AGREEMENT


Schedule 2 of the Agreement is hereby amended by deleting such Schedule in its
entirety and replacing such Schedule with Schedule 2 hereto.
 
All other provisions of the Agreement, except as specifically amended or waived
hereby, shall remain in full force and effect and are incorporated herein.
 
If any part of this Amendment No. 3 or the Agreement as amended herein is found
to be void or unenforceable for any reason, the remainder of this Amendment No.
3 and the Agreement as amended hereunder, shall be enforced, to the fullest
extent possible, as if such void or unenforceable provision was not part of this
Amendment No. 3.
 
This Amendment No. 3 may be executed one or more counterparts, each of which
shall be deemed to be an original and shall constitute one and the same
instrument.  This Amendment may be executed by facsimile, and each such
facsimile signature shall be deemed to be an original.
 
[SIGNATURE PAGE FOLLOWS]


Page 1 of 3

--------------------------------------------------------------------------------








IN WITNESS THEREOF, the Parties hereto, intending to be legally bound, have
executed this Amendment No. 3 as of the date first written above




 
 
 WOONJIN ENERGY CO., LTD
 
     SUNPOWER PHILIPPINES MANUFATURING, LTD.  
/s/Hak Do Yoo
   
/s/ Marty Neese
 
Name:  Hak Do Yoo
   
Name:  Marty Neese 
 
Title:  CEO
Date:  Sept 2, 2009
   
Title:  COO
Date:  9-18-09
 







 
 
Page 2 of 3

--------------------------------------------------------------------------------

 


EXECUTION COPY



Schedule 2
Product Pricing


The purchase price per kilogram for Products shall be as set from time to time
by SunPower or SunPower Corp. in their sole discretion and communicated to JVC
by or on behalf of SunPower or SunPower Corp.


Unless changed by SunPower or SunPower Corp. after the Execution Date (with such
changed being communicated to JVC by or on behalf of SunPower or SunPower
Corp.), the purchase prices per kilogram for the Products will be $***.
































































Page 3 of 3



*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.


